Citation Nr: 0504048	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  00-11 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension benefits based on the 
need for regular aid and attendance or at the housebound 
rate.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from May 1951 
to May 1954.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a January 2000 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in August 2000.  In January 2003, the Board 
remanded the case to have the veteran scheduled for a Travel 
Board Hearing at the RO.  The hearing was held in June 2003 
before the undersigned Acting Veterans Law Judge.  
Transcripts of both hearings have been made part of the 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran seeks special monthly pension benefits based on 
his alleged need for regular aid and attendance, or at the 
housebound rate.

Initially, we note that VA has a duty to assist claimants in 
the development of facts pertinent to their claims.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

Under the VCAA, VA has a duty to notify the veteran of the 
evidence and information necessary to substantiate his or her 
claim, of the divisions of responsibilities between the 
claimant and VA to produce or obtain that evidence or 
information, and of the need for the claimant to provide to 
VA any evidence in his or her possession that pertains to the 
claim on appeal.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Although the record in this case contains a 
January 2002 VCAA development letter, the Board notes that 
that letter failed to specifically notify the veteran as to 
the fourth element, i.e., it failed to inform or request that 
the veteran give VA everything he has pertaining to the claim 
on appeal.  This deficiency needs to be corrected on remand.

Also under the VCAA, VA has a duty to make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate his or her claim for the benefit sought, unless 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a) 
(West 2002); 38 C.F.R. § 3.159(c), (d) (2003).  In this 
regard, the Board notes that at his recent hearing before the 
undersigned, the veteran stated that he had received medical 
treatment at the San Juan VA Medical Center (VAMC) on June 3, 
2003, that he visited that medical facility again nine days 
later (see pages 7-8 of the hearing transcript), that he had 
another appointment there on schedule for July 19 (see page 
10 of the hearing transcript), and that he received all his 
medical treatment at this VA medical facility.  These records 
from June and July 2003 have not yet been associated with the 
claims file, and we further note that it appears that VA has 
not yet sought any other records from the San Juan VAMC since 
the veteran filed his claim for special monthly pension in 
October 1999.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding treatment records from the identified VA 
facility, following the procedures prescribed in 38 C.F.R. § 
3.159(c) (2004), as regards requesting medical records from 
Federal facilities.  

The Board further notes that the veteran was last examined by 
VA in December 1999, and that the veteran has alleged that 
that last medical examination did not adequately assess his 
disabilities.  Under the VCAA, VA's re-defined duty to assist 
the veteran includes obtaining a thorough and contemporaneous 
examination in order to determine the nature and extent of 
the veteran's disabilities.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2004).  Thus, a more recent 
examination of the veteran is in order.  The examination 
report should be sufficiently detailed to permit VA to tell 
which criteria of entitlement to aid and attendance the 
veteran meets, if any, and which he does not.

Accordingly, in order to ensure that VA has met its duty to 
assist the claimant in developing the facts pertinent to the 
claim, and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO via the AMC for 
the following development:

1.  The RO/AMC should review the claims 
folder and ensure that all notification 
and development required by the VCAA is 
completed.  Specifically, the RO/AMC 
should send to the veteran a letter 
asking him to provide information 
regarding all medical treatment for the 
disability at issue here that has not 
already been made part of the record, 
including any evidence that he may have 
in his possession which is pertinent to 
the matter on appeal.  The RO/AMC should 
assist the veteran in obtaining evidence 
by following the procedures set forth in 
38 C.F.R. § 3.159 (2004). 

2.  The RO/AMC should also contact the 
San Juan VAMC to secure any treatment 
records produced between October 1999 and 
the present time, to include any records 
reflecting the veteran's reported visits 
to that medical facility on June 3, June 
12, and July 19, 2003.  If any records 
sought are not obtained, the RO/AMC 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  
Once obtained, all records must be 
permanently associated with the claims 
folder.

3.  After the development requested above 
is completed, the RO/AMC should schedule 
the veteran for a VA aid and attendance 
or housebound medical examination.  The 
examiner should be provided with the 
veteran's VA claims folder and should be 
asked to review the evidence in the file, 
to include the reports of the VA medical 
examinations conducted in December 1999, 
and to thereafter indicate in the 
examination report whether this has been 
accomplished. 

After examination of the veteran and 
review of his pertinent medical records, 
the examiner should offer an opinion as 
to whether, it is at least as likely as 
not that the combined effects of the 
veteran's disabilities incapacitate him 
to such an extent that he is unable to 
care for himself without the regular 
assistance of another person, or that 
such disability would render him 
housebound.  The report should also 
contain the examiner's opinions as to 
whether the veteran is blind, or nearly 
totally blind; whether he is a patient in 
a nursing home because of physical or 
mental incapacity; and whether his 
disabilities prevent him from dressing or 
undressing himself, keeping himself 
ordinarily clean and presentable, feeding 
himself, attending to wants of nature, or 
protecting himself from the hazards or 
dangers incident to his daily 
environment.  A complete rationale must 
be provided for any opinions or 
conclusions drawn.  The report of the 
examination should be associated with the 
veteran's VA claims folder. 

The RO/AMC should ensure to inform the 
veteran of the potential consequences of 
his failure to report for any scheduled 
examination.  A copy of this notification 
should be associated with the claims 
file.  

4.  When all the above development has 
been completed, the RO/AMC should review 
the record and ensure that the directives 
of this remand are complied with in full.  
The RO/AMC is advised that where the 
remand orders of the Board are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).

Thereafter, the RO/AMC should re-
adjudicate the veteran's claim for 
special monthly pension based on the 
alleged need for regular aid and 
attendance and/or housebound status.  If 
the claim remains denied on re-
adjudication, the RO/AMC should provide 
the veteran and his representative with 
an adequate supplemental statement of the 
case that reflects application of all 
appropriate laws and regulations as well 
as consideration and review of any 
additional information and evidence 
obtained as a result of this remand.

The RO/AMC should then allow the veteran 
an appropriate period of time for 
response.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration.

The veteran is reminded that he has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBINSON ACOSTA
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

